Citation Nr: 1241342	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-22 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) rated as 50 percent prior to February 24, 2010?

2.  Entitlement to an increased disability rating for PTSD, rated as 70 percent disabling from February 24, 2010.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of head trauma to include seizures.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran performed active service from October 1968 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The issues of entitlement to earlier effective dates for the grants of service connection for posttraumatic stress disorder, and a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran is receiving Social Security disability benefits.  In an August 2007 statement, the Veteran stated he is receiving $893 a month from the Social Security Administration.  Additionally, Virtual VA reveals "SHARE Print Screens" showing the appellant's receipt of Social Security benefits.  Notably, no records from the Social Security Administration have been requested or associated with the claim file.  Hence, further development is required.  38 C.F.R. § 3.159(c)(2).  

In regards to the issue of entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder since February 24, 2010, the most recent VA outpatient treatment records which are associated with the claim file or Virtual VA date from March 2010.  Hence, records dating since March 2010 should be obtained and associated with the claim file.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits including any medical records in their possession.  The RO should also secure all VA treatment records dating since March 2010 which pertain to treatment for the Veteran's posttraumatic stress disorder.  All records secured should be associated with either the paper claim file or the Virtual VA file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the above requested development has been completed, the RO should readjudicate each of the issues listed on the title page of this remand.  If any claim remains denied the RO must furnish the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

